DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al (US Patent No. 5,635,037).
With respect to claim 1, Chu discloses a method for manufacturing an element of a magnetic recording media usable as a decoration (abstract), with the preamble requiring ‘a decoration element’ merely a statement or intended use of the claimed method, and as such is not considered as a limitation for patentability (MPEP 2111.02, Section II). Figs. 2-3 depicts the method comprising depositing a light reflective layer of In-Ga alloy having a structure of two or more islands separated from each other on a surface of a light absorbing layer [18] (in fig. 2) or [20] (in fig. 3) (abstract; col. 3, lines 2- col. 5, lines 4-20; col. 6, lines 39-63), followed by dry etching the light absorbing layer using the islands as a mask (abstract; col. 5, lines 38-61; col. 6, lines 13-67; col. 7, lines 1-16), wherein the light absorbing layer (and thus the mask of the islands) is not entirely removed after dry etching of an initial portion of the light absorbing layer, wherein the dry etching creates an optimum texture to increase resistance (abstract; col. 5, lines 57-61). Since Chu teaches the claim requirements of a method of depositing a light reflective layer of In-Ga alloy as islands onto a light absorbing layer, and then dry etching the light absorbing layer using the islands as a mask to increase resistance, a prima facie case of either anticipation or obviousness has been established that Chu also teaches the resulting light absorbing layer has a resistance value increased by two times or more compared to a resistance value before the dry etching (MPEP 2112.01, Section I).
With respect to claims 2-4, Chu further discloses each island has a peak to valley (i.e. height) of about 50 angstroms (5 nm) (col. 5, lines 27-37; col. 7, lines 55-59), and since each island is spherical (col. 5, lines 27-37), each island also has a radius of about 50 angstroms, and thus a diameter (i.e. width) of about 100 angstroms (10 nm), resulting in each island then having horizontal and vertical cross-sections each being less than 800000 nm2.
With respect to claim 6, Chu further discloses using a temperature near a melting point of ~15.7oC during the depositing of the light reflective layer of In-Ga alloy (col. 3, lines 2-9 and 22-29; col. 5, lines 12-20), since the melting point of In-Ga alloy is 15.7oC (see attached PTO-892, Reference U).
With respect to claim 7, Chu further discloses the depositing of the light reflective layer [19] is by sputtering (col. 5, lines 12-20).
With respect to claim 12, Chu further discloses the dry etching is by reactive ion etching (RIE) (col. 5, lines 39-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US Patent No. 5,635,037) as applied to claim 7 above, and further in view of Endo et al (US Patent No. 9,139,900).
With respect to claims 8-10, the reference is cited as discussed for claim 7. However Chu is limited in that particular conditions for depositing the light reflective layer of In by sputtering are not suggested.
Endo teaches a method for sputtering a layer of indium onto a plate (i.e. substrate) from an indium target using conditions of a time of 3 minutes (180 seconds) at a power of 2.0 W/cm2 using a gas of Ar (col. 7, lines 15-21; col. 8, lines 1-18; claims 8-12), wherein a spacing or distance between the indium target and substrate is within a range of greater than or less than 200 mm.
It would have been obvious to one of ordinary skill in the art to use the conditions of Endo for sputtering the light reflective layer of In of Chu since Chu fails to specify particular conditions for sputtering for depositing the light reflective layer of In, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Endo has shown success in using the conditions to deposit a layer of indium by sputtering.
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US Patent No. 5,635,037) as applied to claim 1 above, and further in view of Johnson et al (EP 2048700).
With respect to claim 11, the reference is cited as discussed for claim 1. However Chu is limited in that while the dry etching is RIE that uses an oxygen gas (col. 7, lines 4-8), particular conditions for the RIE are not suggested.
Johnson teaches a method for RIE with an oxygen gas comprising an oxygen gas flow of 7 sccm, a power of 1000 W, and a pressure of 35 mTorr (Equivalent-Abstracts).
It would have been obvious to one of ordinary skill in the art to use the conditions of Johnson for RIE of Chu since Chu fails to specify particular conditions for the RIE, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Johnson has shown success in using the conditions for RIE with an oxygen gas.
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US Patent No. 5,635,037).
With respect to claim 13, Chu further discloses the light absorbing layer (i.e. protection layer) [20] comprises carbon, Zr, oxides, and nitrides thereof (e.g. ZrN) (col. 3, lines 47-48; col. 6, lines 29-34; claim 4 and 14), and since Zr is a refractory metal, one of ordinary skill would find it obvious to use substitute the Zr with the other refractory metals of Ti, V, Cr, Nb, Mo, Hf, Ta, or W and nitrides thereof as the light absorbing layer [20].


Response to Arguments
Applicant’s Remarks on p. 5-7 filed 7/14/2022 are addressed below.

112 Rejections
Claims 1-4 have each been amended to clarify “each of the two or more islands”; these previous 2nd paragraph rejections are withdrawn.

102 Rejections
On p. 5-6, Applicant argues that 1) Chu does not teach the invention to a “decoration element” as required by claim 1, and 2) Chu does not teach “the mask is not removed after dry etching” as claim 1 has been amended.
The Examiner respectfully disagrees. Regarding 1), the preamble of claim 1 requiring ‘a decoration element’ is merely a statement or intended use of the claimed method, and as such is not considered as a limitation for patentability (MPEP 2111.02, Section II). In addition Chu teaches a method for manufacturing an element of a magnetic recording media (abstract), with the magnetic recording media (e.g. a CD or DVD) being usable as a “decoration element”. Regarding 2), as pointed out by Applicant, Chu teaches at col. 5 lines 43-46 that the dry etching is not complete until the indium layer (i.e. light absorbing layer of In-Ga alloy which includes the islands), has been completely removed. Thus after dry etching (as required by claim 1) of an initial portion of this indium layer (i.e. light absorbing layer) from Chu, the mask (i.e. islands of the light absorbing layer) is still present since the dry etching is not complete, and thus the mask is not removed (as required by claim 1) entirely or completely. Thus broadest reasonable interpretation of Chu reads on “the mask is not removed after dry etching” as required by amended claim 1.
All other arguments on p. 6-7 to claims 2-4, 6-10, and 12 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.

103 Rejections
All other arguments on p. 7 to claims 11 and 13 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.

Double Patenting Rejections
A Terminal Disclaimer was filed and approved on 7/14/2022; this rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794